SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

986
CAF 13-00952
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND VALENTINO, JJ.


IN THE MATTER OF KAHLIN T.D.W.
----------------------------------------------
ALLEGANY COUNTY DEPARTMENT OF SOCIAL SERVICES,                   ORDER
PETITIONER-RESPONDENT;

BETSEY J.D., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL), FOR
RESPONDENT-APPELLANT.

THOMAS A. MINER, COUNTY ATTORNEY, BELMONT (CARISSA M. KNAPP OF
COUNSEL), FOR PETITIONER-RESPONDENT.

DAVID E. CODDINGTON, ATTORNEY FOR THE CHILD, HORNELL.


     Appeal from an order of the Family Court, Allegany County
(Terrence M. Parker, J.), entered May 14, 2013 in a proceeding
pursuant to Family Court Act article 10. The order, among other
things, adjudged that respondent had neglected the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   September 26, 2014                    Frances E. Cafarell
                                                 Clerk of the Court